Citation Nr: 0513918	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  99-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for loss 
of sexual function due to residuals of a July 1997 
aortobifemoral bypass graft.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION


The veteran had active service from July 1955 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in pertinent part, denied compensation under 38 U.S.C. 
§ 1151 for loss of sexual function due to residuals of a July 
1997 aortobifemoral bypass graft.

In March 2001, the veteran and his spouse testified at a 
videoconference hearing over which the undersigned Veterans 
Law Judge presided.

This matter was previously before the Board in April 2001 and 
August 2003, wherein it was remanded for additional 
development.  The requested development having been 
undertaken, the case is returned to the Board for appellate 
review.


FINDING OF FACT

The veteran's loss of sexual function was not the result of 
or aggravated by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical or surgical care in 
connection with the July 1997 aortobifemoral bypass graft, 
nor was it an event not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for compensation benefits for additional 
disability of loss of sexual function as a result of an 
aortobifemoral bypass graft conducted in July 1997 at a VA 
medical facility, have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in May 2001, March 2004, and August 
2004.  The veteran was told of what was required to 
substantiate his claim for entitlement to compensation under 
38 U.S.C. § 1151 for loss of sexual function due to residuals 
of a July 1997 aortobifemoral bypass graft, and of his and 
VA's respective duties, and was asked to submit evidence 
and/or information to the RO.  The veteran's claim was 
initially adjudicated by the RO in June 1999.  The 
aforestated notice letters were provided to the veteran 
subsequent to initial adjudication of his claim; however any 
evidence received subsequent to the requisite notice letters 
was considered by the RO as evidenced in the February 2003 
and February 2005 Supplemental Statements of the Case (SSOC).  
Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice letters was subsequently considered by 
the RO.  Accordingly, there is no indication that the outcome 
of the case would have been different had the veteran 
received pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's relevant VA hospital and outpatient treatment 
records, as well as private medical records, have been 
obtained, as discussed below.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran underwent VA 
examination in February 1999 and February 2003.  
Additionally, an addendum to the February 2003 VA examination 
report was prepared in April 2004 and has been associated 
with the veteran's claims folder.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Compensation Under 38 U.S.C.A. § 1151

At the outset, 38 U.S.C.A. § 1151 was amended by Section 422 
of Public Law 104-204.  The new version of the law is more 
stringent and is effective with respect to claims filed on or 
after October 1, 1997.  The veteran's claim was filed in 
February 1999, after this date, and thus the current version 
of the law applies.  VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In July 1997, the veteran presented at the VA Medical Center 
in Houston, Texas, with a longstanding history of peripheral 
vascular disease.  Examination revealed aortoiliac occlusive 
disease with threatened right lower extremity ischemia.  On 
July 12, 1997, he underwent aortoiliac bypass surgery.  The 
postoperative diagnosis was severe aortoiliac occlusive 
disease with occlusion of right common femoral artery and 
right profunda femoris artery.

A VA hospital treatment record dated in July 1997 shows that 
the veteran tolerated the procedure well and did well 
postoperatively.  He was discharged on July 16, 1997, with no 
restrictions on diet and physical restrictions of no heavy 
lifting for four to six weeks.  He was instructed to return 
to the hospital in the event of nausea, vomiting, wound 
infection and breakdown, or for increased opening of his 
abdominal wound or heavy drainings.

In February 1999, the veteran reported that he developed a 
ventral hernia in the abdomen as a result of the aortoiliac 
bypass surgery which had resulted in a loss of all sexual 
function.

A VA genitourinary examination report dated in May 1999 shows 
that there was no known or identified urologic problem with 
the veteran.

A VA vascular examination report dated in May 1999 shows that 
the veteran reported developing sexual dysfunction following 
his July 1997 aortoiliac bypass surgery.  He added that he 
had not experienced sexual dysfunction prior to that.  The 
diagnosis, in pertinent part, was sexual dysfunction.  The 
examiner opined that this problem was related to his severe 
peripheral vascular disease and not to his aortobifemoral 
bypass.

Private outpatient treatment records from U. Zafar, M.D., 
dated from February 2000 to March 2001 show that the veteran 
was assessed with impotence.  His desire was said to be 
reasonable, but treatment with medication was not successful.  
Diagnostic testing in March 2000 revealed a testosterone 
level of 315 (with the normal range being 350 to 720).  The 
veteran described a loss of libido and impotence.  It was 
noted that, unfortunately, he continued to smoke.  The 
assessment was hypogonadism.

A private medical record from Dr. Zafar dated in March 2001, 
shows that the veteran reported sexual dysfunction.  He 
indicated that since his July 1997 abdominal aortic aneurysm 
repair, he had sexual problems, mainly impotence.  Prior to 
that, he described a normal sex life.  The examiner referred 
to the March 2000 diagnostic findings of low testosterone 
levels.  Hormone treatment and medication were said to be 
unsuccessful. The examiner indicated that the veteran had a 
long history of peripheral vascular disease and tobacco use.  
The assessment was impotence.  The examiner concluded that it 
was unlikely that his sexual dysfunction was caused by the 
surgery.

A subsequent letter from Dr. Zafar, also dated in March 2001 
shows that the veteran began reporting impotence following 
surgery for the repair of an abdominal aortic aneurysm.  He 
added that the veteran had asserted that prior to surgery he 
did not have problems with his sex life.  Testosterone 
replacement therapy and medication did not help his 
impotence, which resulted in severe emotional and marital 
problems.

During his March 2001 videoconference hearing, the veteran 
and his spouse testified that following his July 1997 
aortoiliac bypass surgery, the veteran was released with an 
open abdominal would which had to be packed with gauze for 
approximately two months.  This, they asserted, developed 
into a ventral hernia which then resulted in sexual 
dysfunction.  They indicated that prior to the surgery the 
veteran was able to engage in sexual activity, but that 
following the surgery he was unable to engage in any such 
activity.  They also reported that treatment with medication 
was unsuccessful.

A VA examination report dated in February 2003 shows that the 
veteran reported a complete loss of erectile function, 
inclusive in the loss of sexual function as a result of his 
July 1997 aortoiliac bypass surgery.  Treatment with hormone 
therapy, medication, and a vacuum erectile device were 
without success.  Physical examination revealed a normal 
phallus, bilaterally UU descended testicles, which were soft, 
nontender, with no masses, and normal epidymides and vas 
deferentia, bilaterally.  The impression was that the veteran 
had a history of hyperlipidemia, cerebrovascular accident, 
coronary artery disease, peripheral vascular disease 
requiring multiple revascularization procedures including 
aorta bifemoral bypass.  The examiner opined that it was very 
very likely that the veteran's erectile dysfunction was 
secondary to his last procedures, specifically aorta 
bifemoral bypass.  It was unlikely that this disability was 
secondary to carelessness, negligence or lack of proper 
skill, error in judgment or similar incidence of fault on the 
part of VA.  It was also very likely that his erectile 
dysfunction was organic in etiology secondary to his 
hyperlipidemia and co-existing co-morbidities.

An addendum to the February 2003 VA examination report dated 
in April 2004 shows that the veteran's claims folder was 
provided for review in conjunction with the formulation of 
the requested opinion.  The assessment was severe peripheral 
vascular disease; coronary artery disease; and erectile 
dysfunction.  The examiner indicated that the veteran was 
unable to get an erection since July of 1997.  He added that 
it was at least as likely as not that this was related to the 
aortobifemoral bypass surgery in 1997.  He explained that 
there were five basic causes of erectile dysfunction 
(impotence): (1) Endocrine - The most common is hypogonadism 
and diabetes; (2) Drugs - The most common being narcotics, 
certain blood pressure medications like diuretics and beta 
blockers, and many psychotropic drugs; (3) Local trauma, 
surgery, or disease to the genitals; (4) Neurological; or (5) 
Vascular.  The examiner noted that erectile dysfunction was 
an extremely common consequence of aortobifemoral bypass 
graft surgery.  The examiner indicated that, having reviewed 
the claims folder, as the veteran reported an ability to get 
an erection before surgery and not after, the sexual 
dysfunction was at least as likely as not related directly to 
the surgery, namely the aortobifemoral bypass surgery.

It is clear that the veteran experienced additional 
disability from his July 1997 aortobifemoral bypass graft 
surgery.  Both his private physician and the VA examiner have 
reported that he currently experiences impotence which he did 
not have prior to the stated procedure.  Although, Dr. Zafar 
in March 2001 indicated that it was unlikely that the 
veteran's sexual dysfunction was caused by the surgery, the 
VA examiner both in February 2003 and in April 2004 opined 
that it was at least as likely as not related directly to the 
aortobifemoral bypass surgery.  However, neither of these 
opinions, nor any other competent medical evidence of record, 
suggest that the impotence was the result of negligence or 
improper medical care, nor that impotence was an event not 
reasonably foreseeable.  To the contrary, the VA examiner in 
February 2003 specifically set forth that it was unlikely 
that this disability was secondary to carelessness, 
negligence or lack of proper skill, error in judgment or 
similar incidence of fault on the part of VA.  Additionally, 
in April 2004, he added that erectile dysfunction was an 
extremely common consequence of aortobifemoral bypass graft 
surgery.  The Board gives these uncontradicted opinions 
significant weight because the examiner reviewed the 
veteran's medical records in detail and provided opinions 
after a full review of the medical question at issue and the 
medical facts pertaining to the veteran.

The Board has considered the veteran's and his spouse's 
statements and testimony relating his current condition to 
his July 1997 surgery and/or negligence.  However, as lay 
persons, they do not have the competence to render a medical 
opinion on the diagnosis or etiology of a condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

While very sympathetic to the veteran's condition, in view of 
the foregoing, the Board concludes that the proximate cause 
of the impotence was not carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA; nor was the proximate cause of the 
impotence an event not reasonably foreseeable.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for loss 
of sexual function due to residuals of a July 1997 
aortobifemoral bypass graft is denied.




	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


